PER CURIAM.
Beecher appeals from an order of the district court of December 30, 1947, authorizing the payment of an attorney’s fee to Erie W. Horswill and the payment of stenographers for their services. These same fees are inchided in the orders apProvin^ the receiver’s reports, which we have affirmed as to these items in Beecher v. Leavenworth State Bank, 9 Cir., 184 F.2d 498, our No. 12,084A, decided September 14, 1950, and Beecher v. Leavenworth State Bank, 9 Cir., 187 F.2d 859, our No. 12,084A, decided this date.
The order is affirmed.